Citation Nr: 1133868	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-21 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the above VA RO dated in March 2005.  

In July 2008, a hearing was held before the undersigned sitting at the RO, and a transcript of this hearing is associated with the claims folder.

This issue was remanded by the Board for further development in November 2008.

By a July 2010 determination, the Board denied the Veteran's claim for an increased rating for service-connected depression, granted a claim for an evaluation of 30 percent for service-connected irritable bowel syndrome (IBS), and remanded claims for entitlement to service connection for a bilateral eye disability and entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran appealed the Board's decision with respect to his claim for an increased rating for service-connected depression to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court issued an order granting an October 2010 joint motion to remand (JMR) the appeal of this issue to the Board.  The appeal has been returned to the Board for action consistent with the JMR and Court order.

With regard to the issues of entitlement to service connection for a bilateral eye disability and entitlement to TDIU, the evidence of record reflects that the Veteran was issued an April 2011 letter informing him that he would be notified regarding the scheduling of an upcoming medical examination.  It appears that a request to schedule the Veteran for this examination was made on April 14, 2011.  The claims file does not reflect that this examination has been completed or that a supplemental statement of the case (SSOC) has been issued with regard to these claims.  However, as it appears from the available evidence of record that the appropriate development as requested in the July 2010 Board determination is being processed, the Board merely observes that the July 2010 remand directives must still be completed at this point in time.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran's service-connected depression is manifested by a depressed mood, sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and reports of difficulty concentrating and impatience or irritability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for depression have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in May 2003 and April 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a March 2006 letter described how appropriate disability ratings and effective dates were assigned.  

Additionally, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, Social Security Administration (SSA) records, and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with examinations for his service-connected depression in April 2009 and July 2009.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected depression since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner from the April 2009 examination reviewed the claims files and thoroughly interviewed and examined the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner from the July 2009 examination reviewed the electronic medical record and thoroughly interviewed and examined the Veteran.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examinations in this case are adequate upon which to base a decision with regards to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is seeking entitlement to an evaluation in excess of 50 percent for service-connected depression.

The Board notes that the Veteran's service-connected depression is evaluated under Diagnostic Code 9434.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the currently assigned 50 percent evaluation adequately compensates the Veteran for his service-connected depression.  A higher rating is not warranted. 

The Board notes that the Veteran underwent a VA examination for his service-connected depression most recently in July 2009.  The examiner noted that the Veteran had been evaluated regarding his service-connected depression in April 2009 and stated that it was unclear as to why the Veteran was being referred again for a review examination.  The examiner reviewed the Veteran's recent VA examination report and his recent treatment records.  The Veteran reported that he is currently unemployed.  The examiner noted that the Veteran's reported symptoms appear to be right in line with those reported just a few months prior.  It appeared little has changed since his previous examination.  The Veteran reported continued problems with daily depressed mood, feelings of helplessness, extremely low motivation, anhedonia, low energy, and constant feelings of fatigue.  The Veteran described becoming tearful often at home and that his sleep was terrible.  He reported occasional passive thoughts of suicide with no intent or plan.  He reported no inappropriate behavior.  He reported some worsening irritability over time with no physical outbursts recently.  The Veteran reported having a girlfriend who he visits regularly.  He reported that his motivation and energy level have limited his engagement in close relationships with children and he feels guilty for not seeing his new grandson.  He reported that he spends most of his time at home trying to nap, as he is constantly fatigued.  He spends no time with friends and generally isolates himself from others.  He reported no interest in leisure activities.  He reported no clear difficulties with activities of daily living.  The Veteran reported that he last worked in October 2008.  The examiner noted that the Veteran was casually but neatly dressed.  He showed no evidence of a thought disorder.  His thought process was generally logical and goal-directed.  No auditory or visual hallucinations were noted.  His insight and judgment were noted as fair.  The Veteran described problems with concentration and his memory.  The examiner noted that the Veteran's symptoms continue to cause some social disruption, and he reported a history of moderate occupational difficulties secondary to tardiness at work and concentration difficulties which affected his work functioning to some extent.  The examiner noted that, if the Veteran had not attempted to find work in the trucking business, he may still be employed in his prior position as a machine operator.  While the Veteran's depression would likely cause moderate impact upon his work functioning, it does not appear that the Veteran is currently completely unemployable secondary to his mental health condition.  

The Veteran also underwent a VA examination in April 2009.  The examiner reviewed the claims file.  A review of recent medical records revealed anxiety about finance, unemployment, and hepatitis C and its consequences.  Problems with sleep were documented.  The Veteran reported feeling constantly sad, run down, and fatigued.  He described a depressed mood, no energy, no motivation or passions for things, anhedonia, low libido, poor memory and concentration, and poor sleep with frequent midnight awakening.  The Veteran reported impatience and irritability.  It was noted that the Veteran does manage activities of daily living independently.  The Veteran has been employed as a machine operator at different companies over the years and generally describes having worked steadily in the past.  He most recently was employed as a machine operator in a position he held for approximately 7 months but tendered his resignation 6 months ago in order take a job driving a truck.  However, the Veteran was then disqualified from the job reportedly due to his medical problems (medications for depression, sleep apnea, etc.).  The examiner noted that his affect was blunted, with poverty of speech and decreased prosody of speech.  His thought process was generally logical and organized, with no evidence of thought disorder.  He denied hallucinations or delusions, and there was no evidence of these upon examination.  He reported a history of suicidal ideation but none currently.  The Veteran reported concentration and memory difficulties.  His insight and judgment were fair.  The examiner concluded by noting that the Veteran had chronic, recurring symptoms of depression, which have generally not responded well to a variety of medication trials.  His symptoms cause moderate social impairment.  He has been able to function vocationally in the past, and his condition, though chronic and refractory, is not considered totally disabling at this time.     

Prior to this, the Veteran underwent a VA examination in August 2004.  The examiner noted that symptoms documented in the record over the past couple of years include dysthymic/depressed mood, low motivation, and poor sleep.  Upon examination, the Veteran reported chronic depressed symptoms, including chronically depressed mood dating back at least to the 1980's, fatigue, low self-esteem and self-confidence, poor motivation, decreased hedonic tone, midnight awakening after 1 to 2 hours with disturbed sleep thereafter, and social isolation.  The Veteran reported having maintained a close relationship with his children, and he currently has a girlfriend.  The Veteran was laid off from a sewing machine factory 2 months prior.  He denied any work difficulties and denied having ever missed work due to his depressive symptoms. The Veteran's affect was noted as constricted and his mood was depressed.  His thought process was logical and organized with no evidence of thought disorder.  He reported suicidal thoughts in the past but none currently, and cited connection and commitment to his children as protective.  His cognition was not formally tested but was grossly intact.  His insight and judgment were fair.  The examiner noted that his symptoms have caused some impairment in social function, with relatively little if any impairment in vocational function, due in part to the protected nature of his work the past 15 years.   

Additionally, the Board has reviewed the Veteran's relevant VA and private treatment records. 

With specific regard to establishing and maintaining effective work and social relationships, the Board notes that the Veteran has reported that he does not socialize, has an isolative lifestyle, and has intermittent contact with his children.  See VA examination reports, April 2009 and July 2009.   However, he also reported that he currently has a girlfriend who he visits regularly and spends time with one of his children, with whom he lives.  See VA examination report, July 2009.  With regard to work relationships, the Veteran is currently unemployed.  However, it has been noted that the Veteran voluntarily left his last job in order to pursue a new job in the truck-driving business.  See VA examination reports, April 2009 and July 2009.  Subsequently, he was denied this job due to his legal and medical history.    

With regard to his mood, the Veteran has reported that his mood is so low that he cannot even leave the house.  See Vet Center treatment record, October 2006.  His mood has been noted as dysthymic.  See VA treatment record, March 2007.  He reported in a May 2007 VA treatment record that sometimes he feels like life is not worth living.  However, it was also noted in this same VA treatment record that he had no suicidal ideation or homicidal ideation.  In a May 2005 VA treatment record, the Veteran reported that feelings of depression at times cause him feelings of suicidal ideation, hopelessness, and dissatisfaction with his life.  He went on to report, however, that thoughts of his family reaffirm his desire to live and he has no suicide plan.  Additionally, he has denied suicidal ideation and homicidal ideation on several other occasions.  See VA treatment records, February 2003, May 2003, January 2006, and March 2007.  His thoughts have been noted as logical and goal-directed.  See VA treatment records, May 2003, December 2004, November 2005, and January 2006.  He has been noted as oriented to person, place, and time, with normal rate and tone of speech.  See VA treatment records, December 2004 and May 2005.  The Veteran has reported impaired sleep.  See VA treatment records, November 2005, May 2007, and August 2007.  His insight and judgment have been noted as good.  See VA treatment record, May 2005.  

Based on the medical evidence of record, the Board concludes that the Veteran's depression more nearly approximates the criteria for a 50 percent rating.  It is true that the file reflects that the Veteran has complained of near-continuous depression, has had thoughts of suicidal ideation in the past, and is socially isolative.  However, the medical evidence of record does not reflect that the Veteran has obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.  

The Board recognizes the Veteran's complaints of social impairment.  However, despite strong tendencies towards social isolation, has apparently been able to maintain a relationship with at least 1 of his children and he has a girlfriend.  Thus, the Board does not that his difficulties establishing and maintaining effective social relationships are so severe as to warrant a 70 percent evaluation.  

Furthermore, the Board recognizes that the Veteran has reported in the past feeling like life is not worth living and having suicidal ideation.  However, the record also reflects that the Veteran has denied having such thoughts on several occasions, and he has reported that thoughts of his family reaffirm his desire to live and he has no suicide plan.  Given the intermittent nature of his report, and the fact that his depression is otherwise shown to manifest symptoms supporting a 50 percent rating, the Board concludes that his disability more closely approximates the criteria for no more than a 50 percent evaluation.  38 C.F.R. § 4.7 (2010).

In addition, in rendering this decision, the Board has taken into account that the Veteran's GAF score has been recorded at a 53, 55, 50-55, and 55.  See VA examination reports, August 2004, April 2009, and July 2009.  According to the GAF scale, scores ranging from 51 to 60 can reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 47.  Upon review of the symptoms reported in the Veteran's VA medical records and examination reports, the Board finds that the Veteran's moderate symptoms are adequately rated under his current 50 percent evaluation. 

Moreover, in rendering this decision, the Board has considered the Court's decisions in Bowling v. Principi, 15 Vet.App. 1 (2001) and Mauerhan v. Principi, 16 Vet.App. 436 (2007).  Specifically, the Board has contemplated whether the Veteran suffers from symptoms and effects that cause occupational or social impairment to the level considered by the 70 percent criteria and whether the Veteran's symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Mauerhan, 16 Vet.App. at 442-43; Bowling, 15 Vet.App. at 11-12.

As discussed in detail above, the Veteran does complain of social impairment.  However, again, as noted above, he has apparently been able to maintain a relationship with at least 1 of his children and he has a girlfriend.  Thus, the Board does not find that the Veteran suffers from symptoms and effects that cause social impairment to the level considered by the 70 percent criteria.  

With regard to occupational impairment, the Board notes that the Veteran appears to have some occupational impairment as well.  Specifically, the Board acknowledges that the Veteran was determined in an April 2009 SSA decision to be disabled beginning on October 18, 2008.  It was also noted in this SSA decision that among the list of the Veteran's disabilities that have been determined to be severe is depression.  While the Board has considered this SSA decision, the Board is not bound by its determination.  Although some occupational impairment is undoubtedly present, the Board notes that the criteria for a 50 percent evaluation already compensates the Veteran for significant occupational impairment, and the most probative evidence of record does not reflect that the Veteran's depression alone has caused occupational impairment beyond that contemplated by that rating.  While it was noted in the July 2009 VA examination report that the Veteran's depression would likely cause moderate impact upon his work functioning, it was also noted by the examiner that it does not appear that the Veteran is currently completely unemployable secondary to his mental health condition.  Furthermore, although the examiner did note that the Veteran had been unable to continue working as a truck driver, it was noted in the April 2009 VA examination that the Veteran has been able to function vocationally in the past in other types of work, and the examiner clearly felt that he could continue to do so.  Thus, the Board does not find that the Veteran suffers from symptoms and effects that cause occupational impairment to the level considered by the 70 percent criteria.  
Furthermore, as noted above, while the evidence of record reflects that the Veteran suffers from symptoms resulting in some occupational and social impairment, the evidence does not reflect that the Veteran's symptoms manifest with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's judgment and insight have repeatedly been noted as fair or good in the medical evidence of record.  He was noted in the August 2004, April 2009, and July 2009 VA examination reports as showing no evidence of a thought disorder.  He maintains a relationship with one child and his girlfriend.  It was noted at the April 2009 VA examination that he has been able to function vocationally in the past, and his condition, though chronic and refractory, is not considered totally disabling at this time.  It was further noted in the April 2009 VA examination that he most recently was employed as a machine operator in a position he held for approximately 7 months but tendered his resignation 6 months ago in order take a job driving a truck.  In the July 2009 VA examination report, it was noted that, if the Veteran had not attempted to find work in the trucking business, he may still be employed in his prior position as a machine operator.  Therefore, while the Board finds that the Veteran's symptoms manifest with some deficiencies in the aforementioned areas, the Board does not find that the evidence of record reflects that his symptoms manifest with deficiencies in most of the aforementioned, so as to warrant a 70 percent evaluation.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected depression is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depression with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.


ORDER

Entitlement to an initial evaluation greater than 50 percent for depression is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


